575 N.W.2d 63 (1997)
226 Mich. App. 724
TOWNSHIP OF RAY, Plaintiff-Appellant,
v.
B & BS GUN CLUB, Defendant-Appellee.
Docket No. 195027.
Court of Appeals of Michigan.
Submitted September 3, 1997, at Detroit.
Decided December 12, 1997, at 9:15 a.m.
Released for Publication March 10, 1998.
*64 Anthony, Seibert and Dloski by Robert J. Seibert and Candace E. Cavanaugh, Mt. Clemens, for Plaintiff-Appellant.
Jennifer L. Harrison, Lansing, for Defendant-Appellee.
Before MARKMAN, P.J., and McDONALD and FITZGERALD, JJ.
McDONALD, Judge.
Plaintiff appeals as of right the trial court's order granting summary disposition in favor of defendant. We affirm.
The facts in this case are essentially undisputed. Defendant has operated an outdoor shooting range located in Ray Township since 1958. When defendant first began its operations, plaintiff township had no ordinances regulating shooting ranges. Plaintiff enacted the Ray Township Shooting Range Ordinance regulating the construction and operation of shooting ranges in 1973. Defendant complied with this ordinance. In 1993, plaintiff adopted Ordinance 27-93-1, amending several provisions of the 1973 ordinance. Among other things, Ordinance 27-93-1 required shooting ranges to obtain an annual permit in order to operate, increased the amount of liability insurance they were required to carry, and restricted the hours and days that shooting ranges could operate. Defendant protested this ordinance, but initially complied with its provisions.
*65 In December 1994, after the Legislature passed Public Act No. 250 (1994 P.A. 250) amending the Sport Shooting Ranges Act (SSRA), M.C.L. § 691.1541 et seq.; M.S.A. § 18.1234(41) et seq., defendant wrote plaintiff a letter indicating that because of these recent amendments of the SSRA, it was no longer required to comply with Ordinance 27-93-1. Subsequently, plaintiff filed suit seeking an injunction to prevent defendant from operating until it complied with the ordinance and a declaratory judgment that 1994 P.A. 250 was unconstitutional on two grounds.[1] Plaintiff argued 1994 P.A. 250 violated the Title-Object Clause of the Michigan Constitution and was unconstitutionally vague. After the parties filed cross-motions for summary disposition, the trial court upheld 1994 P.A. 250 against both constitutional challenges and ruled that plaintiff was precluded by the SSRA as amended from enforcing its ordinance against defendant.
The SSRA was originally enacted in 1989. The SSRA was modeled after the Right to Farm Act, M.C.L. § 286.471 et seq.; M.S.A. § 12.122(1) et seq., and was passed in response to problems that arose as urban sprawl brought new development into rural areas, creating conflicts between shooting ranges and their new neighbors. The SSRA as amended provides various forms of protection to shooting ranges, including providing immunity from certain nuisance actions to shooting ranges that comply with generally accepted operation practices. M.C.L. § 691.1542; M.S.A. § 18.1234(42). The amendments of the SSRA by 1994 P.A. 250 took effect July 5, 1994. By enacting 1994 P.A. 250, the Legislature added § 2a to the SSRA, which in subsection 1 permitted a shooting range not in violation of existing law at the time an ordinance is adopted to continue operation even if the range does not conform to a new ordinance or an amendment of an existing ordinance. M.C.L. § 691.1542a(1); M.S.A. § 18.1234(42a)(1).
On appeal, plaintiff argues the trial court erred in ruling 1994 P.A. 250 does not violate the Title-Object Clause of the Michigan Constitution. We review this question de novo, beginning with the presumption that the legislation is constitutional. Mooahesh v. Dep't of Treasury, 195 Mich.App. 551, 562-563, 492 N.W.2d 246 (1992).
The Title-Object Clause provides in relevant part: "No law shall embrace more than one object, which shall be expressed in its title." Const. 1963, art. 4, § 24. There are three ways to challenge a statute on the basis of the Title-Object Clause: "a `title body' challenge, (2) a multiple-object challenge, and (3) a change of purpose challenge." People v. Kevorkian, 447 Mich. 436, 453, 527 N.W.2d 714 (1994). In this case, plaintiff brings a title-body challenge and a multiple-object challenge. When legislation is challenged on constitutional grounds, it is presumed to be constitutional. Ace Tex Corp. v. Detroit, 185 Mich.App. 609, 614, 463 N.W.2d 166 (1990).
We will first address plaintiff's title-body challenge. A title-body challenge claims that the title of an act does not adequately express its contents. Kevorkian, supra at 453, 527 N.W.2d 714. In this case, plaintiff argues the provisions of § 2a exceed the scope of the title of 1994 P.A. 250 by providing for zoning and land use regulation. The title of an act must express the general purpose or object of the act. Mooahesh, supra at 566-567, 492 N.W.2d 246. However, the title of an act is not required to serve as an index to all of the provisions of the act. Id. Instead, the test is whether the title gives the Legislature and the public fair notice of the challenged provision. Rohan v. Detroit Racing Ass'n, 314 Mich. 326, 356, 22 N.W.2d 433 (1946); Mooahesh, supra at 567, 492 N.W.2d 246.
The title of 1994 P.A. 250, which readopted the title of the SSRA, states that it is:
AN ACT to provide civil immunity to persons who operate or use certain sport shooting ranges; and to regulate the application of state and local laws, rules, regulations, and ordinances regarding sport shooting ranges.
*66 Section 2a of the SSRA, M.C.L. § 691.1542a; M.S.A. § 18.1234(42a), provides:
(1) A sport shooting range that is operated and is not in violation of existing law at the time of the enactment of an ordinance shall be permitted to continue in operation even if the operation of the sport shooting range at a later date does not conform to the new ordinance or an amendment to an existing ordinance.
(2) A sport shooting range that is in existence as of the effective date of this section and operates in compliance with generally accepted operation practices, even if not in compliance with an ordinance of a local unit of government, shall be permitted to do all of the following within its preexisting geographic boundaries if in compliance with generally accepted operation practices:
(a) Repair, remodel, or reinforce any conforming or nonconforming building or structure as may be necessary in the interest of public safety or to secure the continued use of the building or structure.
(b) Reconstruct, repair, restore, or resume the use of a nonconforming building damaged by fire, collapse, explosion, act of God, or act of war occurring after the effective date of this section. The reconstruction, repair, or restoration shall be completed within 1 year following the date of the damage or settlement of any property damage claim. If reconstruction, repair, or restoration is not completed within 1 year, continuation of the nonconforming use may be terminated in the discretion of the local unit of government.
(c) Do anything authorized under generally accepted operation practices, including, but not limited to:
(i) Expand or increase its membership or opportunities for public participation.
(ii) Expand or increase events and activities.
We find the title of 1994 P.A. 250 gives fair notice of the provisions of § 2a. The title provides that the Act regulates the application of state and local laws and ordinances to sport shooting ranges. The challenged provisions do no more than that which is expressed in the title. Subsection 1 of § 2a regulates the application of local ordinances regarding sport shooting ranges by setting forth when an existing range may continue to operate even if in violation of a local ordinance. Subsection 2 of § 2a regulates the application of local ordinances by enumerating actions certain ranges may take despite the existence of local ordinances prohibiting such actions. Therefore, this case is clearly distinguishable from Maki v. East Tawas, 385 Mich. 151, 188 N.W.2d 593 (1971), in which the Michigan Supreme Court found a violation of the Title-Object Clause where a governmental immunity act stated in its title that it provided immunity for injuries caused by negligence but within its body provided for immunity from all tort liability. Moreover, the present case is distinguishable from Rohan, supra, in which the Michigan Supreme Court found the Title-Object Clause was violated where an act regulating horse-racing meets and the types of betting allowed at the meets also included a provision authorizing the Department of Agriculture to lease state-owned land for horse racing.
Next, plaintiff raises a multiple-object challenge with respect to the title of 1994 P.A. 250. Our review is again de novo, and we presume the legislation is constitutional. Mooahesh, supra at 562-563, 492 N.W.2d 246.
Const. 1963, art. 4, § 24 prohibits a law from embracing more than one object. Livonia v. Dep't of Social Services, 423 Mich. 466, 496, 378 N.W.2d 402 (1985). The "object" of a law is its general purpose or aim. Builders Square v. Dep't of Agriculture, 176 Mich.App. 494, 497, 440 N.W.2d 639 (1989). The body of a law, not merely its title, must, be examined to determine whether the act embraces more than a single object. Kevorkian, supra at 459, 527 N.W.2d 714. A law "may contain all matters germane to its object and any provisions which `directly relate to, carry out, and implement the principal object.'"Kevorkian, supra at 497, 378 N.W.2d 402, quoting Greentrees Civic Ass'n v. Pignatiello, 123 Mich.App. 767, 771, 333 N.W.2d 350 (1983), quoting Advisory Opinion re Constitutionality of 1972 Pa. 294, 389 Mich. 441, 465, 208 N.W.2d 469 (1973). Legislation *67 will not be found to violate the Title-Object Clause solely because it contains more than one means of attaining its primary purpose. Hawkins v. Dep't of Corrections, 219 Mich. App. 523, 526, 557 N.W.2d 138 (1996). Instead, a violation exists only where the law contains subjects so diverse that they have no necessary connection. Id.
In this case, the title of 1994 P.A. 250 specifically states that the act regulates the application of local laws and ordinances regarding sport shooting ranges. Subsection 1 of § 2a directly relates to this purpose because it addresses when an existing shooting range is not required to comply with an ordinance or an amendment of an ordinance to continue operation, i.e. when it was in compliance with existing law at the time the change took place. Subsection 2 of § 2a also regulates the application of local laws and ordinances, because it sets forth specific actions that an existing sport shooting range is allowed to take regardless of whether local ordinances permit such actions. Accordingly, the challenged provisions do not address subjects so diverse that they have no necessary connection to the stated purpose of 1994 P.A. 250, and the Title-Object Clause is not violated by their inclusion. Hawkins, supra at 526, 557 N.W.2d 138.
Finally, plaintiff argues the SSRA is void for vagueness. This Court reviews this question de novo. People v. Hubbard, 217 Mich.App. 459, 484, 552 N.W.2d 493 (1996). A statute may be declared void for vagueness if (1) it is overbroad and impinges on First Amendment freedoms, (2) it does not provide fair notice of the conduct it regulates, or (3) it gives the trier of fact unstructured and unlimited discretion in determining whether the statute has been violated. Woll v. Attorney General, 409 Mich. 500, 533, 297 N.W.2d 578 (1980). Vagueness challenges that do not involve First Amendment freedoms are analyzed in light of the facts of the particular case. People v. Lino, 447 Mich. 567, 575, 527 N.W.2d 434 (1994).
Plaintiff argues that the standard set forth in § 2a to determine activities in which a shooting range may engage, "generally accepted operation practices," does not provide adequate guidance either to those whose conduct is regulated or to a trier of fact. We disagree. The term "generally accepted operation practices" is defined in § 1(a) of the SSRA, which provides:
"Generally accepted operation practices" means those practices adopted by the commission of natural resources that are established by a nationally recognized nonprofit membership organization that provides voluntary firearm safety programs that include training individuals in the safe handling and use of firearms, which practices are developed with consideration of all information reasonably available regarding the operation of shooting ranges. The generally accepted operation practices shall be reviewed at least every 5 years by the commission of natural resources and revised as the commission considers necessary. The commission shall adopt generally accepted operation practices within 90 days of the effective date of section 2a. [M.C.L. § 691.1541(a); M.S.A. § 18.1234(41)(a) (emphasis added).]
Plaintiff argues the definition creates uncertainty because what might be considered proper under one organization's generally accepted operation practices might not be considered proper under another. However, it is clear under the statute that the "generally accepted operation practices" to be used to determine the propriety of the activities of a shooting range will be a single specifically adopted standard. The statute charges the Commission of Natural Resources with the responsibility of adopting a set of practices and reviewing them periodically. In fact, the parties indicate the commission has adopted the National Rifle Association's range manual for this purpose. Shooting ranges may refer to these standards to determine whether their operation conforms, and if there is a question for a trier of fact, these adopted practices would provide guidance. Therefore, plaintiff's argument is without merit.
Affirmed.
NOTES
[1]  Plaintiff's complaint included a fourth count not relevant to this appeal alleging violations of the now-repealed Environmental Protection Act of 1970, M.C.L. § 691.1201 et seq.; M.S.A. § 14.528(201)et seq.